Filed with the Securities and Exchange Commission on May 16, 2011 1933 Act Registration File No. 2-10822 1940 Act File No. 811-00515 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 71 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 72 x THE WALL STREET FUND, INC. (Exact Name of Registrant as Specified in Charter) 441 Lexington Avenue, New York, New York10017 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(212) 856-8200 Robert P. Morse, President The Wall Street Fund, Inc. 441 Lexington Avenue New York, New York 10017 (Name and Address of Agent for Service) Copies of all communications to: Richard Teigen, Esq. Foley & Lardner 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Rachel A. Spearo, Esq. U.S. Bancorp Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin53202 It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) ¨ on (date)pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) q on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This PEANo.71 hereby incorporates PartsA, B and C from the Fund’s PEANo.70 on FormN-1A filed April 26, 2011.This PEANo.71 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.70. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, duly authorized, in the City of New York and the State of New York on the 16th day of May, 2011. THE WALL STREET FUND, INC. By: /s/ Robert P. Morse Robert P. Morse President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on May 16, 2011 by the following persons in the capacities indicated. /s/ Robert P. Morse Robert P. Morse President, Director and Chairperson May 16, 2011 /s/ Amb. Kurt D. Volker * Amb. Kurt D. Volker Independent Director May 16, 2011 /s/ Harlan K. Ullman, Ph.D.* Harlan K. Ullman, Ph.D. Independent Director May 16, 2011 /s/ Michael R. Linburn * Michael R. Linburn Executive Vice President and Secretary May 16, 2011 /s/ Jian H. Wang * Jian H. Wang Executive Vice President and Treasurer May 16, 2011 * By: /s/ Robert P. Morse Robert P. Morse Attorney-in-Fact pursuant to Power of Attorney dated February 17, 2010. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
